DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. Patent No. 10375716 (P10375716). Although the claims at issue are not identical, they are not patentably distinct from each other because of the following.
	For claim 1, P10375716 discloses a method for transmitting, by a user equipment (UE), uplink (UL) data (“A method for transmitting, by a user equipment (UE), uplink (UL) data”, claim 1), the method comprising: 
	receiving configuration information related to multiple logical channels (LoCHs), wherein the configuration information includes multiple priority bit rates (PBRs) for at least one of the multiple LoCHs (“receiving, by the UE, configuration information on multiple logical channels (LoCHs), the configuration information including a priority bit rate (PBR) for each of the multiple LoCHs and a priority value for each of the multiple LoCHs”, claim 1); 
	receiving an UL grant related to one of the multiple PBRs (“receiving, by the UE, a UL grant”, claim 1 and “UL resources of the UL grant to at least one LoCH of the multiple LoCHs according to respective PBRs”, claim 4); 
	generating the UL data based on the UL grant by performing a logical channel prioritization (LCP) for the multiple LoCHs (“the UL grant is for a unlicensed band, applying the LCP procedure without disabling the PBR for the U-LoCH”, claim 2); and 
	transmitting the UL data to a network (“the UL grant is for a licensed band, disabling the PBR for a LoCH (U-LoCH) allowed to be transmitted”, claim 1).
	Other claims are rejected in a similar fashion with claims or combinations of claims of P10375716.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-18 are rejected under 35 U.S.C. 103 as being unpatentable over D1 (INTEL CORPORATION: "Uplink QoS support for LAA", 3GPP DRAFT; R2-1 62469_QOS_LAA_V01, 2 April 2016, 10 pages; a copy of it can be found in NPL dated 1/16/2020 of the parent application 16099666).
For claim 1, D1 discloses a method for transmitting, by a user equipment (UE), uplink (UL) data (Title “Uplink QoS support for LAA”), the method comprising: 
	receiving configuration information related to multiple logical channels (LoCHs), wherein the configuration information includes multiple priority bit rates (PBRs) for at least one of the multiple LoCHs (suggested by page 4, lines 14-17, "The Logical Channel Prioritization procedure is applied when a new transmission is performed. RRC controls the scheduling of uplink data by signalling for each logical channel: priority where an increasing priority value indicates a lower priority level, prioritisedBitRate which sets the Prioritized Bit Rate (PBR)"); 
	receiving an UL grant related to one of the multiple PBRs (suggested by page 3, lines 17-19, "In order for the UE MAC to differentiate whether a new transmission is on a UL LAA SCell or on a UL serving cell, the LI will indicate for each UL grant whether it is for UL LAA SCell or for licensed serving cell"); 
	generating the UL data based on the UL grant by performing a logical channel prioritization (LCP) for the multiple LoCHs (suggested by page 4, lines 14-17, "The Logical Channel Prioritization procedure is applied when a new transmission is performed. RRC controls the scheduling of uplink data by signalling for each logical channel: priority where an increasing priority value indicates a lower priority level, prioritisedBitRate which sets the Prioritized Bit Rate (PBR)"); and 
	transmitting the UL data to a network (page 4, lines 14-17, "The Logical Channel Prioritization procedure is applied when a new transmission is performed. RRC controls the scheduling of uplink data by signalling for each logical channel: priority where an increasing priority value indicates a lower priority level, prioritisedBitRate which sets the Prioritized Bit Rate (PBR), bucketSizeDuration which sets the Bucket Size Duration (BSD)"). 
	D1 does not specifically state that multiple LoCHs, UL grant related one of multiple PBRs are included in received configuration information. However, D1 discloses LoCHs and related parameters are configured (page 2, 3rd paragraph “that bearer/logical channel and MAC Control Elements should be configured as to whether they can be offloaded to LAA cells or whether they may only be served by licensed carriers”), suggesting they are included in the configuration information sent to the UE.
	Therefore, it would be obvious to an ordinary skilled in the art at the time when the application was filed to receive the configuration information including LoCHs with related parameters in order to perform required UL transmission (Section 2.2 of D1)
	Claim 10 is rejected because it is the UE claim that performs the method of claim 1 and has the same subject matter as claim 1.
	As to claims 2 and 11, D1 discloses claims 1 and 10, wherein generating the UL data comprises: based on the UL grant being related to a licensed band, performing the LCP based on a PBR for the licensed band among the multiple PBRs, and based on the UL grant being related to an unlicensed band, performing the LCP based on a PBR for the unlicensed band among the multiple PBRs (page 1, Section 1 “it was agreed that for DL the eNB can decide which data of which radio bearer to map to which carrier(s) (licensed/unlicensed)” in view of the parent claims). 
	As to claims 3 and 12, D1 discloses claims 1 and 10, wherein generating the UL data comprises: based on the UL grant being related to a licensed band, performing the it was agreed that for DL the eNB can decide which data of which radio bearer to map to which carrier(s) (licensed/unlicensed) … the eNB may consider sending data only in the licensed carrier if the unlicensed carrier is deemed to be unstable due to uncontrollable interference” in view of the parent claims; note “only” suggesting disabling another band; and page 3, Section 3, “Proposal#2: RAN2 to confirm that there is a need to handle QoS issue due to the introduction of unlicensed carrier(s) in uplink”). 
	As to claims 4 and 13, D1 discloses claims 1 and 10, wherein disabling the PBR for the U-LoCH comprises: setting the PBR for the U-LoCH to zero (suggested by Section 5.4.3.1, such as 3rd para “The MAC entity shall maintain a variable Bj for each logical channel j. Bj shall be initialized to zero when the related logical channel is established, and incremented by the product PBR × TTI duration for each TTI”). 
	As to claims 5 and 14, D1 discloses claims 1 and 10, wherein performing the LCP comprises: allocating UL resources of the UL grant to at least one LoCH of the multiple LoCHs according to respective PBRs for the multiple LoCHs (suggested by Section 5.4.3.1, such as 3rd para “The MAC entity shall maintain a variable Bj for each logical channel j. … Step 1: All the logical channels with Bj > 0 are allocated resources in a decreasing priority order. If the PBR of a logical channel is set to “infinity”, the MAC entity shall allocate resources for all the data that is available for transmission on the logical channel before meeting the PBR of the lower priority logical channel(s)”). 
As to claims 6 and 15, D1 discloses claims 1 and 10, wherein the configuration information further includes multiple priority values for at least one the multiple LoCHs, and wherein the UL grant is related to one of the multiple priority values (page 4, Section 5.4.3.2, such as “Step 3: if any resources remain, all the logical channels are served in a strict decreasing priority order (regardless of the value of Bj) until either the data for that logical channel or the UL grant is exhausted, whichever comes first. Logical channels configured with equal priority should be served equally”). 
	As to claims 7 and 16, D1 discloses claims 1 and 10, wherein performing the LCP comprises: allocating UL resources of the UL grant to at least one LoCH of the multiple LoCHs according to respective PBRs and priority values for the multiple LoCHs (page 4, Section 5.4.3.2, such as “Step 3: if any resources remain, all the logical channels are served in a strict decreasing priority order (regardless of the value of Bj) until either the data for that logical channel or the UL grant is exhausted, whichever comes first. Logical channels configured with equal priority should be served equally”). 
	As to claims 8 and 17, D1 discloses claims 1 and 10, wherein the configuration information further informs whether data of each of the multiple LoCHs is allowed to be transmitted via an unlicensed band or not (page 1, Section 1 “it was agreed that for DL the eNB can decide which data of which radio bearer to map to which carrier(s) (licensed/unlicensed)” and page 3, Section 3, “Proposal#2: RAN2 to confirm that there is a need to handle QoS issue due to the introduction of unlicensed carrier(s) in uplink. Proposal#2: A bearer can be configured to use the” in view of the parent claims). 
As to claims 9 and 18, D1 discloses claims 1 and 10, wherein the configuration information further informs whether each PBR among the multiple PBRs is for transmitting data via an unlicensed band or a licensed band (page 1, Section 1 “it was agreed that for DL the eNB can decide which data of which radio bearer to map to which carrier(s) (licensed/unlicensed)” and page 3, Section 3, “Proposal#2: RAN2 to confirm that there is a need to handle QoS issue due to the introduction of unlicensed carrier(s) in uplink. Proposal#2: A bearer can be configured to use the” in view of the parent claims).
Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIANYE WU whose telephone number is (571)270-1665.  The examiner can normally be reached on M-TH 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yemane Mesfin can be reached on (571) 272-3927.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  

/JIANYE WU/Primary Examiner, Art Unit 2462